IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JOHN CAMPBELL ARTHUR,                   NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1123

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 7, 2016.

Petition Seeking Belated Appeal -- Original Jurisdiction.

John Campbell Arthur, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order rendered December 2, 2013,

denying petitioner’s motion for postconviction relief in Okaloosa County Circuit Court

case numbers 09-CF-1472 and 10-CF-1245, is granted. Upon issuance of mandate, a

copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment

as a notice of appeal.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.